Exhibit 99.8 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the accompanying Quarterly Report on Form 10-Q of Selkirk Cogen Funding Corporation for the quarter ended June 30, 2002, I, John R. Cooper, Senior Vice President, Chief Financial Officer and Treasurer of Selkirk Funding Corporation, hereby certify pursuant to 18 U.S.C.ss.1350, as adopted pursuant toss.906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: (1) such Quarterly Report on Form 10-Q for the quarter ended June 30, 2002 fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) he information contained in such Quarterly Report on Form 10-Q for the quarter ended June 30, 2002 fairly presents, in all faterial respects, the financial condition and results of mperations of Selkirk Cogen Funding Corporation. August 14, 2002 /s/ John R. Cooper John R. Cooper Senior Vice President, Chief Financial Officer and Treasurer Selkirk Cogen Funding Corporation
